Citation Nr: 0805761	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for residuals of burns 
to the head, face, neck, and chest.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for hepatitis C and 
residuals of burns to the head, face, neck, and chest.  In 
September 2006, the veteran testified before the Board.  

The issue of service connection for residuals of burns to the 
head, face, neck, and chest is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

The veteran's diagnosed hepatitis C first manifested many 
years after service and is not shown to be related to his 
service or to any incident therein. 


CONCLUSION OF LAW

The veteran's current hepatitis C was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

The veteran's service medical records are negative for 
complaints of or treatment for hepatitis C.  On separation 
examination in March 1968, the veteran made no complaints 
regarding his liver, and his liver was found to have no 
abnormalities.  Since the veteran was not diagnosed with 
hepatitis C on separation, his liver was found to be within 
normal limits on separation, and there were no recorded 
complaints during a two-year period of service, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
hepatitis C.  38 C.F.R. § 3.303(b).  The first post-service 
evidence of record of hepatitis C is a February 1998 private 
medical report where the veteran tested positive for the 
hepatitis C antibody.  The physician found that the veteran 
may have been exposed to the hepatitis C virus and was 
possibly infectious.  Further testing to confirm the positive 
result was recommended.  

Private medical records dated from March 1998 to July 2004 
show that the veteran was diagnosed with and received 
intermittent treatment for hepatitis C.  An April 1998 letter 
from a private physician stated that the veteran had been 
diagnosed with hepatitis C.  The physician reported that the 
veteran had used intravenous drugs in the 1960s but denied 
getting tattoos or blood transfusions.  She stated that he 
was asymptomatic with no fatigue or muscle or joint aches.  
She reported that he had cholelithiasis, palmar erythema, and 
a non-distended, non-tender soft abdomen with normal bowel 
sounds and no hepatosplenomegaly or masses.  She stated that 
he had been given the hepatitis A vaccination and recommended 
a liver biopsy.  In an October 2004 questionnaire for risk 
factors for hepatitis, the veteran answered in the negative 
to each risk factor.  At no time did any treating provider 
relate the veteran's hepatitis C to his period of active 
service.  

The veteran testified before the Board at a travel board 
hearing in September 2006.  Testimony revealed that he served 
as both an infantryman and a truck driver during service.  He 
testified that he had told his physician that he had 
previously used intravenous drugs and drank the water during 
service in Vietnam but that he did not remember receiving any 
blood transfusions.  He reported that he had handled dead 
bodies out in the field during service on a number of 
occasions, and that his hands had been scratched up by the 
grass in the field.  He stated that he had engaged in unsafe 
sex quite a few times but that he had not received tattoos 
during service.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current hepatitis C.  There is no competent medical opinion 
of record relating the veteran's hepatitis C to his service 
or any event in service.

The veteran contends that his current hepatitis C is related 
to his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's hepatitis C is in February 1998, 
approximately 30 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
hepatitis C developed in service or is due to any event or 
injury in service.  Therefore, the Board concludes that the 
hepatitis C was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004 and a rating 
decision in July 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2006 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the appellant's diagnosed disorder is the result of any 
event, injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
 

ORDER

Service connection for hepatitis C is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for burns.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion only when it is deemed necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 
69 (1995).  The record reflects that the veteran has been 
treated for skin irritation on his face, but it remains 
unclear whether the diagnosed skin irritation is related to 
his period of active service.  

The veteran's service medical records show that in February 
1968, he received first and second degree burns to the 
intraorbital region of the face due to a gas explosion from 
weapons discharge.  He was treated with ointments and 
hospitalized for convalescence and disposition.  Final 
examination showed that his burns had healed completely, but 
that the pigmentation of the malar area of the face had begun 
to darken.  The veteran is currently receiving treatment for 
skin irritation.  At his travel board hearing in September 
2006, the veteran showed that he had discoloration on the 
right side of his forehead and upper right cheekbone.  There 
is currently no medical opinion in the veteran's file as to 
whether his current skin disability is related to the burns 
he sustained on his face during service.  In order to make an 
accurate assessment of the veteran's entitlement to service 
connection for his disability, it is necessary to have a 
medical opinion discussing the relationship between his 
disability and service based upon a thorough review of the 
record.  

Because a VA examiner has not opined as to whether or not the 
veteran's skin disability is related to his period of active 
service, the Board finds that an examination and opinion 
addressing the etiology of this disorder is necessary in 
order to fairly decide the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine whether there 
is any relationship between his current 
skin disability and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current skin disability is 
etiologically related to any complaints 
or treatment for burns during service 
or related to any other incident of 
active service.  If necessary, the 
examiner should attempt to reconcile 
the opinion with the medical opinions 
of record.  The rationale for all 
opinions expressed should be provided.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and 
the examination report should note that 
review.

2.  Then, readjudicate the claim for 
service connection for residuals of 
burns to the head, face, neck, and 
chest.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007). 



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


